Citation Nr: 1226005	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-34 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to an initial rating higher than 20 percent for Type II Diabetes Mellitus with bilateral cataracts and erectile dysfunction.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from July 1969 to February 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that granted service connection for Type II Diabetes Mellitus and assigned a 20 percent disability rating, effective from April 26, 2007.  

The Veteran has submitted evidence regarding his unemployability.  In this regard, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that, when evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating assigned at the time that a disability is determined to be service connected.  Id. at 452-53.  Further, the Board notes that, in Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451.  Rather, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id. at 453-54.  Therefore, in this case, the Veteran's claim for a TDIU is part and parcel of his original claim for diabetes mellitus, and as such, this issue is properly before the Board.  Accordingly, the issues on appeal are as stated on the cover page.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an initial disability evaluation in excess of 20 percent for his service-connected diabetes mellitus.  The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran's Virtual VA folder contains evidence that is not present in the paper claims file.  This evidence includes VA treatment records dated through November 2011.  These records were associated with the folder subsequent to the AOJ's most recent adjudication of the claim in a January 2010 supplemental statement of the case (SSOC).

At this juncture, although VA is moving toward a virtual system, it is not in place for all Veterans.  This Veteran's claims file is a paper file.  As such, the record is incomplete and the Board has an obligation to base its decision on a review of the complete record.  Therefore, on remand, the AOJ must consider in the first instance the additional VA treatment records that were added to the Virtual VA folder subsequent to the most recent SSOC.
 
Additionally, the record reflects that the Veteran was most recently afforded a VA examination for his diabetes mellitus in August 2008.  In light of his contentions of increased symptomatology and a review of the medical evidence of record, the Board finds that a contemporaneous examination should be conducted.  When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).   Further, in light of this remand, updated treatment records should be obtained from the Milwaukee VAMC.  

As referred to above, there is also a derivative claim for a TDIU.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's disability rating claim, further development is necessary for an appropriate adjudication of the TDIU aspect of such claim.  On remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper VCAA notice and affording him a VA examination to determine the effect his service-connected disabilities on his employability.  After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record.

 Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.

2.  Make arrangements to obtain the Veteran's treatment records from the Milwaukee, Wisconsin VAMC, dated since November 2011. 

3.  Thereafter, schedule the Veteran for appropriate VA examination(s) to determine the current severity of his Type II Diabetes Mellitus with bilateral cataracts and erectile dysfunction.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination.  All indicated tests and studies should be performed.  

All manifestations of the Veteran's diabetes mellitus with bilateral cataracts and erectile dysfunction should be identified.  

The examiner should specifically indicate whether the Veteran's diabetes mellitus requires restriction of activities (defined by VA as avoidance of strenuous occupational and recreational activities).  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  (Service connection is in effect for type II diabetes mellitus with bilateral cataracts and erectile dysfunction; peripheral neuropathy of the of the left lower extremity; and peripheral neuropathy of the right lower extremity.)

A complete rationale must be provided for all opinions offered.

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claims on appeal in light of all additional evidence received since the issuance of the January 2010 SSOC, to include all records in the Virtual VA folder.  If the claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


